: TRIEBER, District Judge,
by assignment from the Eastern District of Arkansas (after stating the facts). The contention on the part of complainant, that, owing to the fact that complainant was divorced from her husband without fault of her own, but solely on account of his faults, she is equitably entitled to some share of the property for the support of herself and the children, fruits of her marriage with David Sherman, cannot be sustained. That was a matter solely within the jurisdiction of the court which granted the divorce. Some reliance is placed upon Morrisett v. United States (C. C.) 132 Fed. 891, but that case is clearly distinguishable from the one at bar. There the-husband, divorced for his misconduct towards his wife, sought to have a patent which had been issued to his wife, she representing herself to be unmarried when, in fact, she was married, adjudged to be held.for his benefit. This the court refused to grant upon the sole ground that “He who seeks equity must do equity.” The rights of the *265parties having been once established by the allotment and the execution and delivery of the trust patent cannot be changed by anything that may happen thereafter.
The main question to be determined in this case is, when did the members of the Ponca tribe of Indians become entitled to the lands directed to be allotted to them by the act of 1889? On the part of the defendants, it is contended that no right, title, or interest whatever passed to the members of the tribe under that act until the allotment rolls had been approved by the Secretary of the Interior and the last proclamation of the President; and as this was not done until October, 1890, the complainant being then the wife of the defendant David Sherman, she was not entitled to an allotment in her own right, but that the defendant Sherman, being then a married man, was under the act entitled to an allotment of 320 acres as the head of a family. On the other hand, it is contended on behalf of the complainant that the act of 1889 was a grant in presentí, and that there was vested in each of the members of the Ponca tribe an inchoate right to- the lands to be allotted to them under the act, to become perfect by the allotment and the issuance of the trust patent. The learned counsel for the defendant relies principally upon the very able opinion of Judge Shiras in Sloan v. United States (C. C.) 118 Fed. 283. That opinion is entitled to the highest consideration, as it indicates the great care with which the issues involved had been examined by the learned judge; but a careful examination of the act of 1882, under which the Sloan Case arose, will clearly show that the language used in the two acts is not identical, and for this reason the Sloan Case is not conclusive of this case.
The act of Congress under consideration was not to go into effect immediately after its passage, but was to become operative only upon acceptance by the Indians in manner and form prescribed by the twelfth article of the treaty between the United States and the Sioux Indians concluded April 29, 1868 (15 Stat. 635), which acceptance and consent is to he made known by proclamation by the President of the United States. Section 28, Act March 2, 1889, c. 4-05, 25 Stat. 899. On February 10, 1890, the President issued his proclamation that the act had gone into effect, having been accepted by the Indians. 26 Stat. 1554. The proclamation of the President issued October 23, 1890 (26 Stat. 1559), after the lands had been allotted, was not for the purpose of confirming or in any other wise affecting the title of the Indians, but was in pursuance of section 13 of the act of Congress for the purpose of declaring the Indian titles extinguished and enabling the state of Nebraska to extend its jurisdiction over the same, in pursuance of the provisions of the act of March 28, 1882. As these acts of Congress are in effect treaties with Indians, having taken the place of treaties since treaties with Indian tribes were prohibited by Act March 3, 1871, c. 120, 16 Stat. 544. 566, they should receive the same construction as was given to Indian treaties. In construing the language used in a treaty or in an act of Congress dealing with the Indians/ and which is to take effect only upon the acceptance by the Indians, it *266is the well-settled law that the language used should never be construed to their prejudice.
In Worcester v. Georgia, 6 Pet. 515, 8 L. Ed. 483, Mr. Justice McLean, in his concurring opinion, said:
“To contend that the word, ‘allotted,’ in reference to the land guarantied to the Indians in certain treaties, indicates a favor conferred rather than a right acknowledged, would, it seems to me, do injustice to the understanding of the parties. How the words of the treaty were understood by this unlettered people, rather' than their critical meaning, should form the rule of construction.” 6 Pet. 582.
In Rutherford v. Greene, 2 Wheat. 196, 198, 4 L. Ed. 218, the languageUsed in an act of the Legislature of the state of North Carolina for the relief of the officers and soldiers in the continental line was: “Shall be allotted for and given to.” These words, it was contended, gave nothing; that they were in the future, and not in the present tense, and indicated an intention to give in the future, but created no present obligation on the state nor present interest in the grantees; but it was held that, as the act was to be performed in the future, the words directing it were necessarily in the future tense, and although the land was undefined, the survey afterwards made in pursuance of the act gave precision to the title and attached it to the land surveyed. Chief Justice Marshall, in delivering the opinion of the court, said :
“Were it even true that the words ‘are hereby given’ would make the gift more explicit, which is not admitted, it surely cannot be necessary now to say that the validity of the legislative act depends in no degree on its containing the technical terms used in a conveyance. Nothing can be more apparent than the intention of the Legislature to order their commissioners to make the allotment and to give the land when allotted to Gen. Greene.”
In United States v. Brooks, 10 How. 442, 13 L. Ed. 489, the language used in a treaty with the Caddo Indians was:
“Shall have their right to the said four leagues of land reserved for them, and their heirs and assigns, forever. The said lands to be taken out of the lands ceded to the United States by the' said Caddo nation of Indians, as expressed in the treaty to which these articles are supplementary; and the said four leagues of land shall be laid off,” etc.
It was held that these words gave to the reservees a fee simple to all rights which the Caddos had in those lands as fully as any patent from the government could make one.
In Freemont v. United States, 17 How. 542, 15 L. Ed. 241, a Mexican grant of a certain tract of land known as “Las Mariposas” was made, with certain undefined boundaries. The grant was of 10 square leagues, subject to certain conditions, and was to be made definite by future survey. The grant purported to convey a present and immediate interest, in consideration of previous public services, and it was held to be a grant in praesenti, upon the authority of Rutherford v. Greene, 2 Wheat. 196, 4 L. Ed. 218, that the conditions were conditions subsequent, but that noncompliance with them did mot amount to a forfeiture of the grant.
In New York Indians v. United States, 170 U. S. 1, 18 Sup. Ct. 531, 42 L. Ed. 927, it was held that a provision in the treaty of June 15, *2671838, which was as follows: “In consideration of- the 'above cession and relinquishment, the United States agree to set apart a tract of country containing 1,821,000 acres of land as a permanent home for all the New York Indians * * * to have and to hold the same in fee simple to the said tribes or nations of Indians, by patent from the President of the United States, issued in conformity with the provisions of the third section of the act of May 28, .1830, with full power and authority in the said Indians to divide said land among the different tribes, nations or bands in severalty, with the right to sell and convey to and from each other” — ^-was a grant in prsesenti.
In Doe v. Wilson, 23 How. 457, 464, 16 L. Ed. 584, the question before the court was the effect of certain reservations to individual Indians made in the treaty of October 27, 1832, with the Pottawatomie tribe of Indians. By that treaty, the Indians ceded to the United States certain tracts of land therein described, reserving some to individual Indians. These reservations were described as one or two sections without any specific descriptions as to metes and bounds, as the lands were then unsurveyed. The treaty provided:
“The foregoing reservations shall he selected under the direction of the President of 1he United States, after the land shall have been surveyed, and the boundaries shall correspond with the public surveys.” 7 Stat. 401.
Before the lands were selected or located by the President, one of the Indian reservees sold them, and it was claimed that his deed was a nullity, and nothing passed by it, as the lands had not been selected or located by the President and no patent issued therefor. But this contention was overruled by the court, the court holding that:
“Pet-chi-co [the Indian reserveeb was a tenant in common with the United States, and could sell his reserved interest, and that when the United States selected the lands reserved to him and made partition, his grantees took the interest he would have taken if living.”
This was approved and followed in Crews v. Burcham, 1 Black, 352, 17 L. Ed. 91, and numerous other cases since that time; the last being Jones v. Meehan, 175 U. S. 1, 20 Sup. Ct. 1, 44 L. Ed. 49.
The facts charged in the bill, and admitted to be true by the demurrer are, that on February 10,1890, the date of the President’s proclamation, the act of March 2, 1889, was then in full force, the complainant, as well as the defendant David Sherman, were unmarried adults over the age of 18 years; that each of them had selected 160 acres of land, which selections were then duly approved by the allotting agent of the United States; that on June 13, 1890, more than four months after the President’s proclamation, they intermarried; that in the fall of 1890 the parties applied for different allotments, each of them making separate applicatidns, which applications were approved by the allotting agent and the first selections canceled; that when the trust patent was delivered to them it was made out to David Sherman as the head of the family for the entire 320 acres, or, to be exact, 321.3 acres, comprising the selections made by the complainant and the defendant David Sherman separately; that, although the trust patent was delivered to complainant, she supposed it conveyed to her, for her *268own' use, óne-haíf of the lands last selected by her and David Sherman, and' that both of them jointly took and retained possession of all the lands; the defendant Sherman at all times conceding and admitting her right to an undivided half thereof until after the divorce, when he Excluded her from the possession and for the first time denied her right to any of said lands or the profits thereof.
• Applying the rules above enunciated to these facts, the conclusion reached is that, upon the proclamation of the President on February 10, 1890; the' grant to each of the Indians became complete, and complainant being then an unmarried adult over 18 years of age, she became entitled to 160 acres of land, to be allotted to her thereafter. The fact that she married the defendant Sherman thereafter, and before the actual allotment and issuance of the trust patent did not deprive her of the right which became vested in her when the President’s proclamation was issued, and the mistake in conveying the two tracts ¿.elected by them separately to the defendant Sherman as the head of a family, especially in view of the fact that complainant’s ownership to an undivided half thereof was recognized by the defendant Sherman, could not affect her rights as against him.
: For these reasons, she is entitled to the relief prayed, and the demurrer to .the amended bill should be overruled.